Employer and carrier appeal from an award in favor of claimant and claimant appeals from the decision of the Board in so far as said decision denies claimant’s application for the imposition of a penalty of twenty per cent upon the award herein and in so far as said decision denied claimant’s motion to dismiss the application of the carrier-appellant for a review of the award. The injuries to claimant are alleged to have been caused by a fall on an icy stairway. The carrier and employer disputed the alleged injury and the effects thereof and sought upon the hearing to question claimant’s physician as to what claimant said to said physician concerning the injury. The physician refused to answer. The employer and carrier assert that they were prejudiced thereby. Award unani*877mously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ. [See ante, p. 869.1